Name: 1999/635/EC: Commission Decision of 13 September 1999 refusing to grant the Turks and Caicos Islands a derogation concerning the definition of the concept of 'originating products' with regard to rice of CN code 1006 30 (notified under document number C(1999) 2899)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  European Union law;  America;  international trade
 Date Published: 1999-09-22

 Avis juridique important|31999D06351999/635/EC: Commission Decision of 13 September 1999 refusing to grant the Turks and Caicos Islands a derogation concerning the definition of the concept of 'originating products' with regard to rice of CN code 1006 30 (notified under document number C(1999) 2899) Official Journal L 249 , 22/09/1999 P. 0035 - 0035COMMISSION DECISIONof 13 September 1999refusing to grant the Turks and Caicos Islands a derogation concerning the definition of the concept of "originating products" with regard to rice of CN code 1006 30(notified under document number C(1999) 2899)(1999/635/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community(1) as amended at mid-term by Decision 97/803/EC(2), and in particular Article 30 of Annex II thereto,(1) Whereas Article 30 of Annex II to the said Decision concerning the definition of the concept of "originating products" and methods of administrative cooperation provides that, under certain conditions, derogations from the rules of origin may be granted whenever the development of an existing industry or the establishment of a new one in a country or territory warrants it;(2) Whereas the Government of Turks and Caicos Islands has requested a derogation from the rule of origin in Annex II for non-ACP rice processed and exported from the Turks and Caicos Islands from 1 July 1999 to 29 February 2000, for 9000 tonnes per annum;(3) Whereas Article 6 of Annex II provides for ACP/OCT cumulation; whereas Turks and Caicos Islands have the possibility to purchase rice, originating in the ACP countries of the region; whereas therefore the application of the existing rules of origin does not affect the ability of their industry to export rice to the Community; whereas, as a result, the requested derogation is not duly justified within the meaning of Article 30(1) of Annex II, and more in particular with regard to Article 30(3) and the cumulation provisions referred to in Article 30(4).HAS ADOPTED THIS DECISION:Article 1The request submitted on 24 June 1999 by the Govemment of Turks and Caicos Islands for a derogation from the definition of the concept of "originating products" with regard to its production of rice of HS heading 1006 30, is hereby rejected.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 September 1999.For the CommissionMario MONTIMember of the Commission(1) OJ L 263, 19.9.1991, p. 1.(2) OJ L 329, 29.11.1997, p. 50.